Judgment of conviction reversed on the law and facts and a new trial granted. Memorandum: During the charge to the jury, the court referred on several occasions to the statements given by appellant as confessions. A reading of those statements indicates that they were in no sense an admission by appellant of the crime of burglary, third degree. We feel that the characterization of such statements as confessions constituted error which deprived appellant of a fair and impartial trial. (See People v. Doria, 281 App. Div. 918.) All concur. (Appeal from a judgment convicting defendant of the crime of burglary, third degree.) Present — McCurn, P. J., Vaughan, Kim-ball, Piper and Wheeler, JJ.